DOMENGEAUX, Judge.
Gerald M. Wormser, d/b/a Wormser’s of Lafayette, appeals a city court judgment on an open account in his favor and against one of the defendants, Virginia G. Fricke, only insofar as the nomenclature of the parties in the judgment is concerned.
The facts show that during the marriage of Donald I. and Virginia G. Fricke, the plaintiff Gerald M. Wormser, d/b/a Wormser’s of Lafayette, sold and delivered merchandise to the Frickes on open account. This suit was filed for a balance of $980.57 due on said account. Prior to the suit, defendant, Virginia G. Fricke, had become divorced from her husband, Donald, and married Caliste Beard, Jr., to whom she is presently married and residing with. Defendant, Donald I. Fricke, was never found for service of petition and citation in the instant case.
At trial, on stipulations, Virginia Fricke confessed judgment on the open account in the amount alleged. Thereafter, plaintiff’s attorney submitted a formal judgment which identified the defendant as “Virginia G. Fricke Beard”. Both sides presented arguments on the desired nomenclature of the parties in the submitted judgment, the attorney for the defendant objecting to any inclusion of the name “Beard” in the judgment.
After taking the matter under advisement the trial judge prepared and signed a judgment for the plaintiff and against “Virginia G. Fricke, divorced wife of Donald I. Fricke, and now married to Caliste Beard, Jr.”
The plaintiff appeals maintaining that the trial judge erred in identifying the defendant only by her- former marriage name. Plaintiff alleges (although the record is silent thereon) that due to the wording of the judgment herein, the Clerk of Court of Lafayette Parish, Louisiana, indexed the judgment in the mortgage records under “Fricke, Virginia G.” and not also under “Beard”. Thus, it is maintained that plaintiff has a right to a judgment identifying the defendant as “Virginia G. Fricke Beard”. We feel plantiff’s position lacks merit.
This present suit was filed against “Virginia G. Fricke”. She answered plaintiff’s petition as “Virginia G. Fricke, divorced wife of Donald I. Fricke, now married to Caliste Beard, Jr.” The city judge rendered judgment against “Virginia G. Fricke, divorced wife of Donald I. Fricke, now married to Caliste Beard, Jr.”
In our opinion the judgment is clear and leaves no doubt as to the parties for, or against whom it was rendered.
*501For the aboye and foregoing reasons we find no error in the judgment of the trial court, and accordingly, the same is affirmed at the cost of plaintiff-appellant.
Affirmed.